Jenkins, P. J.
1. “The title of the holder of a note can not be inquired into, unless it is necessary for the protection of the defendant, or to let in the defense which he seeks to make.” Civil Code (1910), § 4290.
2. In this case the answer of the defendant corporation, in the suit on a note executed by it, does not set up a defense which would be good oven as against the original payee. “After a contract entered into by a corporation has been performed by either of the contracting parties, the fact that the making of the contract involved an unauthorized exercise of corporate power on the part of the company will not coivstitute a defense to an action brought by the party having performed the contract, to recover compensation for a breach of the contract by the other party.” Towers Excelsior Co. v. Inman, 96 Ga. 506 (23 S. E. 418); Johnson v. Mercantile Trust Co., 94 Ga. 324 (24 S. E. 576).
3. “After the rendition of a verdict in a civil case it was too late to object that one or more of the jurors who tried the case had not been sworn, even though this fact was not known by the losing party or his counsel before the verdict was rendered.” Towns v. Rome Railway &c. Co., 19 Ga. App. 457 (91 S. E. 790), citing Slaughter v. State, 100 Ga. 323 (28 S. E. 159), in which latter case it was said: “In so far as it may be gathered from any of the above authorities that a failure to swear one, or more, or all, of the jurors trying a civil case would be fatal to the verdict rendered, even where the losing party knew of such failure before the trial ended, and yet made - no objection or complaint, we do not wish to be understood as now agreeing to such a conclusion. Our present decision is limited to the question before us as it relates to criminal cases.”

Judgment affirmed.


Stephens and Smith, JJ., concur.